DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                               EVELYN CHIN,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D13-3707

                            [August 13, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 502008CF003790A.

   Evelyn Chin, Florida City, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm the August 12, 2013 summary dismissal of appellant Evelyn
Chin’s motion for postconviction relief without prejudice for appellant to
file an amended motion which comports with the oath requirements of
rules 3.850(c) & 3.987 within thirty days of this court’s mandate. See Fla.
R. Crim. P. 3.850(c) & 3.987; Cornelius v. State, 984 So. 2d 1268, 1269
(Fla. 4th DCA 2008); Troya v. State, 817 So. 2d 932 (Fla. 4th DCA 2002).

GROSS, CONNER and FORST, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.